           Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SELWYN KARP, Individually and On                   *
Behalf of All Others Similarly Situated
                                                   *
       Plaintiff,
                                                   *
       v.                                                 Civil Action No.: RDB-18-2496
                                                   *
FIRST CONNECTICUT BANCORP,                                CONSOLIDATED
INC., et al.,                                      *      CLASS ACTION

       Defendants.                                 *

*      *       *      *      *     *   *  *   *   *                      *      *      *     *
                                 MEMORANDUM ORDER

       Plaintiff Selwyn Karp (“Karp” or “Lead Plaintiff”) brings this purported class action

on behalf of himself and other former public shareholders (collectively, “Plaintiffs”) of First

Connecticut Bancorp, Inc. (“First Connecticut” or “the Company”) against First Connecticut

and the former members of the Company’s board of directors: John J. Patrick, Jr.; Robald A.

Bucchi; John A. Green; James T. Healey Jr.; Patience P. McDowell; Kevin S. Ray; and Michael

A. Ziebka (the “Board” or the “Individual Defendants”) (collectively, “Defendants”), alleging

violations of federal securities laws. (Consol. Am. Compl., ECF No. 29.) Plaintiffs bring this

federal class action for violations of Sections 14(a) and 20(a) of the Securities Exchange Act

of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), and 78t(a) respectively, and United States

Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, in

connection with the acquisition of First Connecticut by People’s United Financial, Inc.

(“People’s United”). (Id. at ¶ 1.)
         Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 2 of 13



       Currently pending before this Court is Defendants’ Motion to Dismiss (ECF No. 30).

The parties’ submissions have been reviewed, and no hearing is necessary. See Local Rule

105.6 (D. Md. 2018). For the reasons that follow, Defendants’ Motion shall be DENIED.

                                       BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). The Court may consider only such sources outside

the complaint that are, in effect, deemed to be part of the complaint, for example, documents

incorporated into the complaint by reference and matters of which a court may take judicial

notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

       On June 18, 2018, First Connecticut and People’s United entered into an Agreement

and Plan of Merger (the “Merger Agreement”), pursuant to which First Connecticut

shareholders would receive 1,725 shares of People’s United common stock for each share of

First Connecticut common stock they owned, leaving People’s United as the surviving

corporation. (Consol. Am. Compl. ¶¶ 2, 17, ECF No. 29.) Although First Connecticut

reported good 2017 financial results and a strong first quarter of 2018, the Board determined

to sell the company and responded eagerly to People’s United’s initial outreach in April 2018.

(Id. at ¶¶ 29-31.) The sales process was finalized in only two months. (Id. at ¶ 31.) Plaintiffs

allege that the Board rushed the sale and accepted consideration for the merger that

undervalued First Connecticut shareholders’ shares. (Id. at ¶¶ 29-31, 34.)




                                                  2
          Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 3 of 13



        Specifically, Plaintiffs allege that Defendants negligently allowed a Proxy1 to be

disseminated to the Company’s shareholders that omitted material information—Cash Flow

Projections—that would have alerted the shareholders to the fact that the consideration being

offered for the merger was inadequate. (Id. at ¶¶ 34, 36.) According to Plaintiffs, the missing

free cash flow projections were the single most important financial metric for valuing a

company and its stock in connection with a merger and are generally a staple in proxy

statements related to corporate mergers. (Id. at ¶¶ 39-47.) The lack of these cash flow

projections thus resulted in the Proxy containing a materially incomplete and misleading

picture of First Connecticut’s valuation and financial prospects. (Id. at ¶¶ 34, 36, 48.)                      The

Proxy, which was filed with the SEC, recommended that the shareholders vote in favor of the

merger, but because it lacked material information about the intrinsic value of the Company,

the shareholders were unable to make an informed decision. (Id. at ¶ 35.)

        Defendants initially authorized the filing of the Proxy on July 25, 2018. (See Compl. ¶

4, ECF No. 1.) Karp filed his Complaint for Violation of the Securities Exchange Act of 1934

(ECF No. 1) on August 14, 2018, initially seeking to enjoin the merger.2 (See id. at ¶ 7; Mot.

Prelim. Inj., ECF No. 13.) The allegedly misleading Proxy was filed with the SEC on August

22, 2018. (Consol. Am. Compl. ¶¶ 3, 35, ECF No. 29.) On September 25, 2018, a special

meeting of First Connecticut’s shareholders was held to vote on the merger. (Id. at ¶ 11.) The

meeting having taken place, the parties entered into a Stipulation on September 27, 2018,

under which Karp agreed to withdraw the Injunction Motion as moot, file an Amended


1       Schedule 14A Definitive Proxy Statement. (Consol. Am. Compl. ¶ 3, ECF No. 29.)
2       A related case, Constance Lagace v. First Connecticut Bancorp. Inc., et al., RDB-18-2541, was filed on August
17, 2018.



                                                           3
         Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 4 of 13



Complaint, and the parties set a briefing schedule for the Defendants’ intended motion to

dismiss. (Stip., ECF No. 17; Order, ECF No. 18.) The merger was consummated on October

1, 2018. (Consol. Am. Compl. ¶ 11, ECF No. 29.) Karp filed a Consolidation Motion, under

which he would be appointed as Lead Plaintiff, which this Court granted on November 7,

2018, consolidating the two cases. (See ECF Nos. 21, 23.)

       The Consolidated Amended Complaint (ECF No. 29) was filed on December 17, 2018

alleging two causes of action: Count I, Against all Defendants for Violations of Section 14(a)

of the Exchange Act and Rule 14a-9 Promulgated Thereunder; and Count II, Against the

Individual Defendants for Violations of Section 20(a) of the Exchange Act. The pending

Motion to Dismiss was filed on January 29, 2019 and is fully briefed and ripe for decision. (See

ECF Nos. 30, 31, 35.) For the reasons that follow, Defendants’ dismissal motion shall be

DENIED.

                                 STANDARD OF REVIEW

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) authorizes the dismissal of a complaint if it fails to state a

claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The United States Supreme

Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556

U.S. 662 (2009), require that complaints in civil actions be alleged with greater specificity than

previously was required. While a court must accept as true all factual allegations contained in

the complaint, legal conclusions drawn from those facts are not afforded such deference. Iqbal,

556 U.S. at 678. A complaint must set forth “enough factual matter (taken as true) to suggest”



                                                  4
         Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 5 of 13



a cognizable cause of action, “even if . . . [the] actual proof of those facts is improbable and .

. . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal quotations omitted).

       This Court has noted that a claim for securities fraud must also meet the heightened

pleading requirements of Federal Rule of Civil Procedure 9(b) and the Private Securities

Litigation Reform Act, 15 U.S.C. § 78u-4(b). In re Constellation Energy Grp., Inc. Sec. Litig., 738

F. Supp. 2d 614, 634 (D. Md. 2010). Rule 9(b) of the Federal Rules of Civil Procedure requires

that “the circumstances constituting fraud be stated with particularity.” Fed. R. Civ. P. 9(b).

The rule “does not require the elucidation of every detail of the alleged fraud, but does require

more than a bare assertion that such a cause of action exists.” Mylan Labs., Inc. v. Akzo, N.V.,

770 F. Supp. 1053, 1074 (D. Md. 1991). To satisfy the rule, a plaintiff must “identify with

some precision the date, place and time of active misrepresentations or the circumstances of

active concealments.” Johnson v. Wheeler, 492 F. Supp. 2d 492, 509 (D. Md. 2007).

       The Private Securities Litigation Reform Act further requires a securities fraud claim

to (1) “specify each statement alleged to have been misleading [and] the reason or reasons why

the statement is misleading,” and (2) “state with particularity facts giving rise to a strong

inference that the defendant acted with the required state of mind.” Tellabs, 551 U.S. at 321

(quoting 15 U.S.C. § 78u-4(b)(1), (b)(2)). These heightened pleading standards in the securities

fraud context are demanding but were implemented because Congress recognized that there

was potential for abuse. Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618, 623 (4th Cir. 2008).




                                                  5
        Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 6 of 13



                                          ANALYSIS

I.     Count I – Section 14(a) & Rule 14a–9

       The Exchange Act Section 14(a) and its implementing regulation, Rule 14a–9, establish

liability for material misstatements or omissions in a proxy statement. 15 U.S.C. § 78n(a)(1);

17 C.F.R. § 240.14a9(a). Plaintiffs allege that the Defendants violated Section 14(a) and Rule

14a–9 by omitting material information in the Proxy that was provided to shareholders to

obtain approval of the merger. (Consol. Am. Compl. ¶¶ 59-68, ECF No. 29.) Defendants

contend that Plaintiffs have failed to plead any element of Count I with the particularity

required under the Private Securities Litigation Reform Act (“PSLRA”). While not directly

addressed by Courts of Appeal or the Supreme Court, courts have generally concluded that

Section 14(a) allegations must identify with precision any misleading statements or omitted

material facts pursuant to the PSLRA, 15 U.S.C. § 78u–4(b)(1). See, e.g., Burt v. Maasberg, Civil

Action No. ELH–12–0464, 2013 WL 1314160, at *1 (D. Md. Mar. 31, 2013) (noting that

although the matter has not been addressed by the United States Court of Appeals for the

Fourth Circuit, the approach comports with the plain language of the PSLRA); In re Bank of

Am. Corp. Sec., Derivative, & Employee Ret. Income Sec. Act (ERISA) Litig., 757 F. Supp. 2d 260,

286 (S.D.N.Y. 2010) (collecting cases).

       To assert a claim for a violation of Section 14(a), a plaintiff must allege “that (1) the

proxy statement contained a material misrepresentation or omission (2) that caused the

plaintiff injury and that (3) the proxy solicitation was an essential link in the accomplishment

of the transaction” that produced the injury. Hayes v. Crown Cent. Petrol. Corp., 78 F. App’x 857,

861 (4th Cir. 2003) (per curiam) (citing Gen. Elec. Co. v. Cathcart, 980 F.2d 927, 932 (3d Cir.



                                                 6
         Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 7 of 13



1992)). “The second and third elements have been termed ‘loss causation’ and “transaction

causation,’ respectively.” In re AGNC Inv. Corp., Civil Action No. TDC-16-3215, 2018 WL

3239476, at *3 (D. Md. Jul 3, 2018) (citations omitted).

       Notably, “both the Supreme Court and the Fourth Circuit have expressly declined to

determine the state of mind of a defendant required to establish § 14(a) liability.” Knurr v.

Orbital ATK Inc., 276 F. Supp. 3d 527, 535 (E.D. Va. 2017) (citing TSC Indus., Inc. v. Northway,

Inc., 426 U.S. 438, 444 n.7 (1976) and Hayes, 78 F. App’x at 864 n.1); see also In re Willis Towers

Watson plc Proxy Litig., — F.3d —, 2019 WL 4125227, at *8 (4th Cir. Aug. 30, 2019)

(recognizing split of authority, citing cases). In this case, for purposes of this dismissal motion,

this Court shall accept allegations of negligence to suffice. See Knurr, 276 F. Supp. 3d at 539-

40.   This Court concludes that Plaintiffs have sufficiently alleged negligence, including

allegations that each Individual Defendant was negligent. (See Consol. Am. Compl. ¶¶ 64-67,

ECF No. 29.)

       This Court shall address each of the elements in turn.

       A.      Material Omission

       Under the first element, an omission in a proxy statement is not material unless “there

is a substantial likelihood that a reasonable shareholder would consider it important in deciding

how to vote.” TSC Indus., 426 U.S. at 449. Doubts about the criticality of information omitted

are common, but “in view of the prophylactic purpose of the Rule and the fact that the content

of the proxy statement is within management’s control, it is appropriate that these doubts be

resolved in favor of those the statute is designed to protect,” i.e., the shareholders. Id. at 448.




                                                  7
         Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 8 of 13



       Plaintiffs allege that the omission of cash flow projections “rendered specific portions

of the Proxy misleadingly incomplete.” (Consol. Am. Compl. ¶ 36, ECF No. 29.) Specifically,

Plaintiffs allege that “Defendants conspicuously withheld any form of First Connecticut’s

after-tax cash flow projections from Company shareholders despite electing to include a table

of projections . . . .” (Id. at ¶ 39.) They add that the projections that were disclosed were not

sufficient because “[w]ell settled principles of corporate finance and valuation dictate that the

value of companies and their stock should be premised upon the company’s projected future

cash flows, not projected Net Income,” explaining why cash flows are more accurate. (Id. at

¶¶ 40-41 (citing Cornelius J. Casey and Norman J. Bartczak, Cash Flow—It’s Not the Bottom Line,

Harvard Bus. Rev. (1984) and Pablo Fernández, Cash flow is a Fact. Net income is just an opinion,

(October 17, 2008), http://csinvesting.org/wp-content/uploads/2015/02/Cash-Flow-vs.-

NI.pdf, also found as Valuation Methods and Shareholder Value Creation, Chapter 9 Cash Flow

and Net Income, 2002 Academic Press, San Diego, CA).) Further, Plaintiffs allege that the

shareholders were provided only projections for the fiscal years 2018 and 2019, which is less

than half the amount of time of cash flows available (2018-2023), making it impossible for the

shareholders to compare any of the other projection metrics to the cash flow for the entire

time period. (Id. at ¶ 42.)

       Further, Plaintiffs allege that there were no cash flow projections provided for People’s

United, which was material information because without the projections, it was impossible for

shareholders to compare the value of their shares against of the value of People’s United’s

shares to determine if the merger consideration was adequate. (Id. at ¶¶ 44-47.) The omission

of the cash flow projections made specific portions of the Proxy misleadingly incomplete,



                                                 8
        Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 9 of 13



specifically: the summary of the financial advisor’s Discounted Cash Flow Analysis on pages 55-

56 of the Proxy (id. at ¶¶ 48-53); and the summary of First Connecticut’s financial projections

on page 58 of the Proxy (id.at ¶¶ 54-57.)

       Defendants argue that an omission is only a violation when the SEC regulations

“require disclosure of the omitted information in a proxy statement, or the omission makes

other statements in the proxy statement materially false or misleading.” (Mot. Mem. 12, ECF

No. 30-1 (quoting Resnik v. Swartz, 303 F.3d 147, 151 (2d Cir. 2002).) Certainly, the Fourth

Circuit has recognized that “the SEC has not imposed a duty to disclose financial projections

in disclosure documents generally.” Walker v. Action Indus., Inc., 802 F.2d 703, 709 (4th Cir.

1986). Rather, it depends upon the circumstances of the particular case. Id. at 710. The

Walker court added that “if a company undertakes projection disclosures, it must make the full

disclosures necessary to avoid making the statements misleading.” Id. In this case, Plaintiffs

have provided detailed allegations explaining why the omissions made other statements

misleading. The materiality standard contemplates “a showing of a substantial likelihood that,

under all the circumstances, the omitted fact would have assumed actual significance in the

deliberations of the reasonable shareholder.” TSC Indus., 426 U.S. at 449. Plaintiffs have

alleged a plausible claim that the missing cash flow information was important to a reasonable

shareholder when deciding how to vote on the merger, the summary information provided

was inadequate and misleading, and the reasons why were articulated sufficiently to survive

this dismissal motion. This Court will not engage in a fact-intensive test at the pleadings stage.

As recently stated by the Fourth Circuit, “[r]esolving a question of materiality against the

plaintiff at the motion to dismiss stage is inappropriate unless ‘no reasonable jury could find



                                                 9
        Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 10 of 13



it substantially likely that a reasonable investor would find the fact at issue material in the “total

mix” of information.’” In re Willis Towers Watson plc Proxy Litig., 2019 WL 4125227, at *5

(citations omitted).

       B.      Loss Causation

       To adequately allege injury, plaintiffs must allege loss causation. New York City Emps.’

Retirement Sys. v. Jobs, 593 F.3d 1018, 1023 (9th Cir. 2010) (citing Stoneridge Inv. Partners, LLC v.

Scientific–Atlanta, 552 U.S. 148, 165 (2008)). “Loss causation requires a showing of ‘a causal

connection between the material misrepresentation and the loss.’” In re Envision Healthcare

Corp., Civil Action No. 18-1068-RGA, 2019 WL 3494407, at *8 (D. Del. Aug. 1, 2019) (quoting

Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005)). In Dura, the Supreme Court assumed

“that neither the [Federal Rules of Civil Procedure] nor the securities statutes impose any

special further requirement in respect to the pleading of proximate causation or economic loss.

But, even so, the ‘short and plain statement’ must provide the defendant with ‘fair notice of

what the plaintiff’s claim is and the grounds upon which it rests.’” 544 U.S. at 346 (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       Defendants contend that there is merely one conclusory sentence that alleges loss

causation. (Mot. Mem. 20-21, ECF No. 30-1.) However, Plaintiffs make multiple allegations

that the merger consideration undervalued shareholders’ shares. (See, e.g., Consol. Am. Compl.

¶¶ 27-34, 48-57, ECF No. 29.) Plaintiffs allege that the misleading Proxy resulted in an

undervaluation of shares which caused shareholders to receive less than the true value of their

investment. (Id. at ¶ 68.) The allegations and the inferences viewed in the light most favorable

to Plaintiffs, plausibly suggest that First Connecticut’s shares were worth more than the merger



                                                  10
        Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 11 of 13



consideration. Further, “[l]oss causation is a fact-based inquiry” that need not be proven until

later stages of litigation. Lentell v. Merrill Lynch & Co., 396 F.3d 161, 174 (2d Cir. 2005); see also

Pub. Emps. Ret. Sys. of Miss., P.R. Teachers Ret. Sys. v. Amedisys, Inc., 769 F.3d 313, 325 (5th Cir.

2014) (“To plead loss causation in a private securities action, the complaint need only allege

facts that support an inference that Defendants’ misstatements and omissions concealed the

circumstances that bear upon the loss suffered such that Plaintiffs would have been spared all

or an ascertainable portion of that loss absent the fraud.”). Therefore, this Court concludes

that loss causation is adequately pled to survive this dismissal motion.

       C.      Transaction Causation

       The Supreme Court has referred to reliance as “transaction causation,” not loss

causation. Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 812 (2011) (citing Dura, 544

U.S. at 341-42). When considering whether a plaintiff has relied on a misrepresentation, the

focus is typically “on facts surrounding the investor’s decision to engage in the transaction.”

Id. Section 14(a) is violated when “the proxy solicitation itself, rather than the particular defect

in the solicitation materials, was an essential link in the accomplishment of the transaction”

that resulted in the economic loss at issue. Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 385 (1970).

       “[T]he United States Courts of Appeals have consistently held that successfully

pleading ‘transaction causation’ in a Section 14(a) suit requires a showing that the challenged

proxy statement induced shareholders to directly authorize the specific transaction that

resulted in the economic loss.” In re AGNC, 2018 WL 3239476, at *3 (citing Edward J. Goodman

Life Income Trust v. Jabil Circuit, Inc., 594 F.3d 783, 796-97 (11th Cir. 2010); Gen. Elec. Co. v.

Cathcart, 980 F.2d 927, 933 (3d Cir. 1992)).



                                                  11
        Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 12 of 13



       In this case, Plaintiffs alleged that “[t]he materially incomplete and misleading Proxy

was an essential link in the consummation of the Merger, as the Merger could not have been

consummated without shareholder approval, which in turn could not have been obtained

without the misleading Proxy.” (Consol. Am. Compl. ¶ 57, ECF No. 29). Certainly, under

the circumstances of this case, the Proxy was an essential link in the accomplishment of the

transaction.   As discussed above, the Plaintiffs have adequately alleged that the Proxy

contained materially misleading statements because of the omission of cash flow information.

The shareholder need not establish individual reliance on the proxy statement. Sandberg v.

Virginia Bankshares, Inc., 891 F.2d 1112, 1119 (4th Cir.1989), rev’d on other grounds, Virginia

Bankshares, Inc. v. Sandberg, 501 U.S. 1083 (1991); see also TSC Indus., 426 U.S. at 444 (holding

that there was no need to demonstrate that the alleged defect in the proxy statement actually

had a decisive effect on the voting). In this case, the Proxy contained a material omission

causing it to be misleading, so the causal relation between violation and injury is sufficiently

established since the Proxy was an essential link in the accomplishment of the transaction. See

Mills, 396 U.S. at 385.

       Accordingly, Plaintiffs have adequately alleged the requisite elements of a Section 14(a)

claim, and Defendants’ Motion to Dismiss Count I shall be DENIED.

II.    Count II – Section 20(a)

       Section 20(a) provides:

                      Every person who, directly or indirectly, controls any
               person liable under any provision of this chapter or of any rule
               or regulation thereunder shall also be liable jointly and severally
               with and to the same extent as such controlled person to any
               person to whom such controlled person is liable . . . , unless the



                                                12
        Case 1:18-cv-02496-RDB Document 36 Filed 09/24/19 Page 13 of 13



               controlling person acted in good faith and did not directly or
               indirectly induce the act or acts constituting the violation or cause
               of action.

15 U.S.C. § 78t(a). A claim for controlling person liability under § 20(a) must therefore “be

based upon a primary violation of the securities law.” Svezzese v. Duratek, 67 F. App’x 169, 174

(4th Cir. 2003) (per curiam).

       Defendants contend that Plaintiffs have failed to adequately allege a claim under §

14(a), and therefore, the control person claims must be dismissed. As described above,

however, Plaintiffs have adequately alleged a § 14(a) claim against the Defendants. Further,

Plaintiffs have alleged that the Individual Defendants held positions of authority as First

Connecticut directors and had the ability to control the issuance and contents of the Proxy

that was disseminated to shareholders. (Consol. Am. Compl. ¶¶ 69-75, ECF No. 29.) As

discussed above, Plaintiffs have also adequately alleged negligence on the part of each

Individual Defendant.

       Accordingly, the § 20(a) claim related to the § 14(a) violation also survives the dismissal

motion.

                                       CONCLUSION

       For the reasons stated above, IT IS this 24th day of September 2019, HEREBY
ORDERED:
               1.      Defendants’ Motion to Dismiss (ECF No. 30) is DENIED;

               2.      That the Clerk of the Court transmit copies of this Memorandum Order
                       to counsel for both parties.


                                             _______/s/______________________
                                             Richard D. Bennett
                                             United States District Judge


                                                 13
